                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                       Case No. 6:17-cr-282-Orl-37GJK

THEODORE VAZQUEZ


                                        ORDER

      Defendant moved for leave to appeal in forma pauperis. (Doc. 64 (“Motion”).) But,

after U.S. Magistrate Judge Gregory J. Kelly recommended, on referral, the Motion be

denied, Mr. Vazquez paid the filing fee to appeal. (See Docs. 65–66.)

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     Defendant Theodore Vazquez’s Motion to Appeal In Forma Pauperis (Doc.

             64) is DENIED AS MOOT.

      2.     The Clerk is DIRECTED to terminate the pending Report and

             Recommendation by U.S. Magistrate Judge Gregory J. Kelly (Doc. 65) as

             MOOT.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 12, 2021.




                                               -1-
Copies to:
Counsel of Record
Defendant Theodore Vazquez




                             -2-
